DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claims 2 and 12, are missing final punctuation (each should contain a period).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 10-12, 18, 19, 21, 22, 24, 25, 29, 30, 32, 35, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 492 815 A to Dyer et al. in view of US 8,500,945 to Brown.

Regarding claim 1, Dyer et al. disclose a method of connecting two hollow members (311, 312, Fig.3A and 3B), each profiled hollow member comprising a plurality of chambers (304a, 304b, 304c), the method comprising: locating an insert (300) in the interior of each hollow member (301, 302), wherein each leg of the insert comprises a plurality of projections (301a, 301b, 301c, 302a, 302b, 302c), which projections locate in the respective chambers of the profiled hollow member which the insert is located into (Page 13, lines 20-25); and joining the two profiled hollow members (Fig. 1B, 4C show profiled members secured to one another).  
Dyer et al. disclose not disclose wherein the insert comprises separate inserts in each profile member, wherein the inserts are secured to one another to join the two profiled members.
Brown discloses providing separate inserts (34, 36) in each hollow member (28, 30) and joining the separate inserts together (Column 3, lines 1-5) to interconnect the hollow members.

Regarding claim 2, Brown discloses in which one of the inserts is inclined relative to the other insert (Fig.3), so as to connect the first and second hollow members inclined relative to each other, wherein the inserts joined together are substantially L-shaped so as to perpendicularly interconnect the hollow members (Fig.3).
Regarding claim 4, Brown discloses in which the respective inserts are adhered to each other to interconnect the hollow members (solvent welding uses resins and solvent to secure the members to one another; further the term adhered is defined as including fusion, therefore thermal welding can be interpreted as adhering the members to one another).  
Regarding claim 5, Brown discloses in which the respective inserts are fused together by heating the inserts, wherein the inserts are heated in the two hollow members, and subsequently brought together with the inserts still hot such that they fuse together (Column 3, lines 1-5).
Regarding claim 8, Dyer et al. disclose in which an opening is cut in the second hollow member (Fig.4a, 4B; portion 206) to enable the insert of the second hollow member to be located therein, to join to the insert located in the end of the first hollow member (Fig.4B and 4C). 

Regarding claim 10, Dyer et al. and Brown disclose in which the insert(s) are profiled (Fig. 3A and 3B; Fig.4-6, respectively).  
Regarding claim 11, Dyer et al. disclose in which formations are provided on the insert(s) (Fig.3B) to retain the insert(s) in the interior of the hollow member(s).  
Regarding claim 12, Dyer et al. in view of Brown disclose in which the hollow member(s) each comprise lengths of profiled sections wherein the hollow member(s) are formed by extrusion (311, 312 of Dyer), wherein the insert(s) are profiled to fit within the hollow member(s) (Fig.3B), wherein the insert(s) are profiled to provide a friction fit within the hollow member(s) (301 inserted into 304), wherein the profiled section comprises the plurality of Serial No.: UnassignedAtty Docket No.: SP.P0026USAttorney: Daniel J. Stangerchambers (304), wherein the insert(s) comprise a base (corner of the insert of Dyer; Flange of the insert of Brown) which locates at least initially outside of the hollow member and the plurality of projections extending from the base (Fig. 3A and 3B of Dyer; Fig. 103 of Brown).
Regarding claim 18, Dyer et al. disclose in which edges of the insert(s) are profiled (cross shaped, Fig.3B) to avoid overlapping edges of the hollow member(s).  
Regarding claim 19, Dyer et al. discloses in which initially the inserts protrude from the hollow members, and the hollow members are brought together to immediately 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have cut an opening into the hollow member of Dyer et al. so to enable the hollow profiles to engage the insert and be secured together as taught by Dyer et al. thereby enabling the inserts to engage one another and further to hide the insert from view of the finished product. 
Regarding claim 21, Dyer et al. disclose in which the hollow members are elongate and extend perpendicularly to each other (Fig.3A).  
Regarding claim 22, Brown discloses in which ends of the elongate members are inclined to provide a mitered joint therebetween, wherein the ends of the insert(s) are inclined (Fig. 2 and 3).
Regarding claim 24, Dyer et al. disclose an alternative embodiment wherein the members are elongate, and extend perpendicularly to each other (Fig.4A and 4B) and the interconnection of the two members is formed between an end of a first one (202) of the members and a location on a second one of the members which is intermediate the ends thereof (201, area 206 is located on the side surface of 201)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the embodiment of Dyer et al. (Fig.4A) with the insert of Figure 3A so to provide the snug fit of the projections of the insert while forming a butt joint without an additional corner member to cover the insert.
Regarding claim 25, Dyer et al. disclose wherein the side part of the second hollow member is cut (206, Fig.4A) so as to provide a substantially flush connection between the first and second hollow members.  
Regarding claim 29, Dyer et al. disclose in which the hollow member(s) are formed by forming a recess (304A-304C) in at least an end part of a solid member.  
Regarding claim 30, Dyer et al. in which the hollow member(s) are made of a plastics material (Page 1, lines 5-11).  
Regarding claim 32, Dyer et al. disclose in which the hollow member(s) are made of metal (Page 8, lines 9-12).  
Regarding claim 35, Dyer et al. disclose in which the insert(s) are made of a plastics material (Page 7, lines 19-20).  
Regarding claim 37, Dyer et al. in view of Brown disclose a method of forming a frame, the method comprising connecting together a plurality of frame members using a method according to claim 1 (See claim 1 above; See both Abstracts).
Regarding claim 39, Dyer et al. in view of Brown disclose a frame made by a method according to claim 1 (See claim 1; see both Abstracts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635